Exhibit 10.3

CONAGRA FOODS, INC.

AMENDED AND RESTATED

VOLUNTARY DEFERRED COMPENSATION PLAN

(January 1, 2009 Restatement)

The ConAgra Foods, Inc. Amended and Restated Voluntary Deferred Compensation
Plan (the “Plan”) was adopted effective January 1, 2005, and is amended and
restated effective January 1, 2009. In addition, effective January 1, 2009, the
Lamb-Weston Executive Deferred Compensation Plan (the “Lamb-Weston Plan”) is
merged into this Plan.

The Plan is established and maintained by ConAgra Foods, Inc. for the purpose of
permitting certain key employees of the Company and of corporations which are
related to the Company to defer the receipt of a portion of their income and/or
participate in any appreciation in the value of Company Stock. Accordingly,
ConAgra Foods, Inc. hereby adopts the Plan pursuant to the terms and provisions
set forth below:

PART I

NON-GRANDFATHERED AMOUNTS

The provisions of this Part I shall apply to amounts due pursuant to this Plan
that are not “Grandfathered Amounts,” as that term is defined in Part II.

ARTICLE I

DEFINITIONS

1.1 Account. The term “Account” means the bookkeeping account established by the
Company to which post-2004 Compensation Deferral Contributions, and earnings and
losses thereon, are credited for any Participant, except that for a Participant
who had an account balance in the Lamb-Weston Plan immediately before the
Lamb-Weston Plan was merged into this Plan, the term shall mean the
Participant’s entire account in this Plan, including any amounts credited to the
Participant’s account in the Lamb-Weston Plan before 2005.

1.2 Change of Control Event. A “Change of Control” shall occur upon any of the
following dates:

 

  (a) The date individuals who constitute the Board (the “Incumbent Board”)
cease for any reason during any 12 month period to constitute at least fifty
percent (50%) of the members of the Board, provided that any person becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be, for
purposes of this Plan, considered as though such person were a member of the
Incumbent Board; or

 

  (b)

The date of consummation of a reorganization, merger or consolidation, in each
case, with respect to which persons who were the stockholders of the Company
immediately prior to such reorganization, merger or consolidation do not,

 

86



--------------------------------------------------------------------------------

 

immediately thereafter, own 50% or more of the combined voting power of the
reorganized, merged or consolidated company’s then outstanding voting
securities.

 

  (c) The date that any one person, or more than one person acting as a group
who is not related to the Company within the meaning of Treasury Regulation
Section 1.409A-3(i)((vii)(B), acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value equal
to or more than 80 percent of the total gross fair market value of all of the
assets of the Company immediately before such acquisition or acquisitions. For
this purpose, gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets.

For purposes of this Section, “more than one person acting as a group” is
determined under Treasury regulation Section 1.409A-3(i)(5)(v)(B). If a person
owns stock in both entities that enter into a merger, consolidation, purchase or
acquisition of stock, such shareholder is considered to be acting as a group
with other shareholders in a corporation only with respect to the ownership in
that corporation before the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation. In no event shall a
change of control occur under circumstances that would not constitute a “change
in the ownership of a corporation,” a “change in effective control of a
corporation,” or a “change in the ownership of a substantial portion of a
corporation’s assets,” as those terms are defined in regulations and other
applicable guidance issued under section 409A of the Code.

1.3 Compensation Deferral Agreement. The term “Compensation Deferral Agreement”
means the written compensation deferral agreement entered into by a Participant
with the Company pursuant to this Plan.

1.4 Compensation Deferral Contribution. “Compensation Deferral Contribution”
means a contribution made to the Plan by a Participant pursuant to Section 3.1.

1.5 Disability. A Participant has a “Disability” or shall be considered
“Disabled” if the Participant is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three
(3) months under the Company’s long-term disability plan.

1.6 Distribution Sub-Account. The term “Distribution Sub-Account” shall refer to
each sub-account elected by the Participant pursuant to Section 4.1 for the
purpose of applying a specific election concerning time and form of payment to
only such sub-account.

1.7 Lamb-Weston Balance. “Lamb-Weston Balance” means the amount credited from
time to time to the bookkeeping account established by the Company to which a
Participant’s balance from the Lamb-Weston Plan will be credited as of
January 1, 2009, together with earnings and losses thereon.

1.8 Lamb-Weston Merged Participant. “Lamb-Weston Participant” means each
Participant who has a balance credited from the Lamb-Weston Plan as of
January 1, 2009.

 

87



--------------------------------------------------------------------------------

1.9 Related Company. The term “Related Company” means: (i) any corporation that
is a member of a controlled group of corporations (as defined in Code
Section 414(b) that includes the Company); and (ii) any trade or business
(whether or not incorporated) that is under common control (as defined in Code
Section 414(c)) with the Company. For purposes of applying Code §§ 414(b) and
(c), 25% is substituted for the 80% ownership level.

1.10 Separation from Service. The term “Separation from Service” means the date
that the Participant separates from service within the meaning of Code
Section 409A. Generally, a Participant separates from service if the Participant
dies, retires, or otherwise has a termination of employment with the Company,
determined in accordance with the following:

 

  (a) Leaves of Absence. The employment relationship is treated as continuing
intact while the Participant is on military leave, sick leave, or other bona
fide leave of absence if the period of such leave does not exceed six
(6) months, or, if longer, so long as the Participant retains a right to
reemployment with the Company under an applicable statute or by contract. A
leave of absence constitutes a bona fide leave of absence only if there is a
reasonable expectation that the Participant will return to perform services for
the Company. If the period of leave exceeds six (6) months and the Participant
does not retain a right to reemployment under an applicable statute or by
contract, the employment relationship is deemed to terminate on the first date
immediately following such six (6)-month period. Notwithstanding the foregoing,
where a leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six (6) months, where such impairment
causes the Participant to be unable to perform the duties of his or her position
of employment or any substantially similar position of employment, a twenty-nine
(29)-month period of absence shall be substituted for such six (6)-month period.

 

  (b) Dual Status. Generally, if a Participant performs services both as an
employee and an independent contractor, such Participant must separate from
service both as an employee, and as an independent contractor pursuant to
standards set forth in Treasury Regulations, to be treated as having a
separation from service. However, if a Participant provides services to the
Company as an employee and as a member of the Board, and if any plan in which
such person participates as a Board member is not aggregated with this Plan
pursuant to Treasury Regulation section 1.409A-1(c)(2)(ii), then the services
provided as a director are not taken into account in determining whether the
Participant has a separation from service as an employee for purposes of this
Plan.

 

  (c)

Termination of Employment. Whether a termination of employment has occurred is
determined based on whether the facts and circumstances indicate that the
Company and the Participant reasonably anticipated that no further services
would be performed after a certain date or that the level of bona fide services
the Participant would perform after such date (whether as an employee or as an
independent contractor except as provided in subsection (b) of this section
would permanently decrease to no more than twenty (20) percent of the average
level of bona fide services performed (whether as an employee or an independent
contractor, except as provided in subsection (b) of this section over the
immediately preceding thirty-six (36)-month period (or the full period of
services to the Company if the Participant has been providing services to the
Company less than thirty-six (36) months). For periods during which a
Participant is on a paid bona fide leave of

 

88



--------------------------------------------------------------------------------

 

absence and has not otherwise terminated employment as described above, for
purposes of this subsection (c) the Participant is treated as providing bona
fide services at a level equal to the level of services that the Participant
would have been required to perform to receive the compensation paid with
respect to such leave of absence. Periods during which a Participant is on an
unpaid bona fide leave of absence and has not otherwise terminated employment
are disregarded for purposes of this subsection (c) (including for purposes of
determining the applicable thirty-six (36)-month (or shorter) period).

 

  (d) Service with Related Companies. For purposes of determining whether a
separation from service has occurred under the above provisions, the “Company”
shall include the Company and all Related Companies.

ARTICLE II

ELIGIBLE EMPLOYEES

Employees eligible to participate in the Plan shall be those employees of the
Employer who either have been selected by, and at the sole and absolute
discretion of, the HR Committee, or whose annual base salary equals or exceeds
one-hundred twenty-five thousand dollars ($125,000.00) or such other amount
approved by the HR Committee. Employees eligible to participate in the Plan with
respect to merged balances shall also include employees and former employees of
Lamb-Weston, Inc. who, immediately before the Lamb-Weston Plan was merged into
this Plan, had an account balance in the Lamb-Weston Plan and now have an
account balance in this Plan. The Committee shall have sole and absolute
discretion to determine whether an individual’s base salary equals or exceeds
the required dollar amount. Notwithstanding any provision in this Plan to the
contrary, the Plan is intended to be a non-qualified deferred compensation plan
for a select group of management or highly compensated employees (as that
expression is used in ERISA) and participation shall be limited to such
employees. Each Participant shall continue to be a participant in the Plan until
all payments due under the Plan have been paid. The HR Committee may determine
at any time that a Participant shall no longer be eligible to make Compensation
Deferral Contributions.

Notwithstanding any provision apparently to the contrary in the Plan document or
in any written communications, summary, resolution, oral communication or other
document, in the event it is determined that a Participant will no longer be
eligible to make Compensation Deferral Contributions, then the election for
Compensation Deferral Contributions made by that individual in accordance with
the provisions of the Plan will continue for the remainder of the calendar year
during which such determination is made. However, no additional amounts shall be
deferred and credited to the Participant’s Account under the Plan for any future
calendar year until such time as the individual is again determined to be
eligible to make Compensation Deferral Contributions and makes a new election
under the provisions of the Plan. Amounts credited to the Account of such
individual shall continue to be adjusted pursuant to the other provisions of the
Plan until fully distributed.

ARTICLE III

DEFERRALS

3.1 Employee Deferrals. During one or more window periods each Plan Year
determined by the Company, a Participant may elect to have a portion of his pay
for the

 

89



--------------------------------------------------------------------------------

following Plan Year deposited in the Plan (“Compensation Deferral
Contribution”). Unless the Committee specifies otherwise, any Compensation
Deferral Contribution election will continue from year-to-year until timely
changed by the Participant (and such change will be effective for the Plan Year
following the Plan Year during which such change election is received by the
Company) or until specified otherwise by the Committee. The minimum deposit
shall be five percent (5%) of the Participant’s base salary or short-term
incentive. The maximum deposit shall be determined and changed by the Committee
from time to time (which may be set forth in the Compensation Deferred
Agreement) and, in the absence of any such determination shall be fifty percent
(50%) of the Participant’s normal salary and eighty-five percent (85%) of the
Participant’s short-term incentive. The Participant’s election shall be made in
accordance with the rules and regulations of the Committee and in accordance
with a Compensation Deferral Agreement. The elected deferral percentage shall
not apply to compensation that is not eligible for deferral under the terms of
the Company’s 401(k) plan in effect on December 31, 2008 (ignoring for this
purpose the limitations imposed by Code Sections 401(a)(17), 401(k)(3) and 415).
The Compensation Deferral Contribution shall be credited to the Participant’s
Account under the Plan as soon as reasonably practicable following the date the
Participant would have otherwise been entitled to receive cash compensation
absent an election to defer under this Section 3.1. A Compensation Deferral
Contribution election shall be irrevocable as of the earlier of the deadline
specified by the Company of the last day of a Plan Year, with respect to
Compensation Deferral Contributions to be made during the following Plan Year,
except for a cancellation permitted by Treasury Regulation
Section 1.409-3(j)(4).

3.2 Employer Contributions. No Employer contributions will be made to the Plan.

ARTICLE IV

DISTRIBUTIONS

4.1 Time and Form of Payment

 

  (a) Distribution Sub-Accounts. Each Participant may elect, pursuant to
Section 4.2, that such Participant’s Account shall be divided into Distribution
Sub-Accounts for the purpose of the Participant making separate elections in
accordance with this Article IV concerning time and form of payment with respect
to each Distribution Sub-Account. The maximum number of Distribution
Sub-Accounts will be specified by the Committee or its delegate from time to
time. If an election under this Section 4.1(a) is not timely received from a
Participant, then such Participant’s Account shall be deemed to be a single
Distribution Sub-Account for purposes of this Plan.

 

  (b) Time of Payment. This Section 4.1(b) shall apply, except to the extent
another subsection of this Section 4.1 or Section 4.3 is applicable. The normal
date on which payment of a Participant’s Distribution Sub-Accounts shall be made
or commence is the January that next follows the Participant’s Separation from
Service (the default time of payment). However, each Participant may elect,
pursuant to Section 4.2, that any of such Participant’s Distribution
Sub-Accounts shall instead be paid (or installments shall commence), as follows:

 

  (i) in the January of the calendar year specified by the Participant (which
calendar year may not be later than the year during which the Participant
attains age 70); or

 

90



--------------------------------------------------------------------------------

  (ii) on the earlier of the normal payment date or the January of the calendar
year specified by the Participant (which calendar year may not be later than the
year during which the Participant attains age 70).

The Committee shall determine the payment date within the parameters required by
this Plan. A payment that is made after the earliest date payment could have
been made, but by the later of the last day of the Participant’s taxable year
that includes the earliest date payment could have been made, or by the
fifteenth day of the third calendar month following the earliest date payment
could have been made, shall be treated as having been made on the earliest date
payment could have been made.

Any Participant election that specifies a date that does not comply with this
Plan will be deemed to be an election of the nearest permitted date. For
example, if a Participant were to elect to receive a lump sum at the later of
the January after Separation from Service or January, 2020 and such Participant
attains age 70 in 2019, such election will be reformed to be to receive the lump
sum at the later of the January following Separation from Service or January,
2019.

 

  (c) Normal Form of Payment. This Section 4.1(c) shall apply, except to the
extent another subsection of this Section 4.1 or Section 4.3 is applicable. The
normal form of payment of a Participant’s Distribution Sub-Accounts shall be a
single lump sum payment (the default form of payment) equal to the value of each
of the Participant’s Distribution Sub-Accounts as of the most recent Valuation
Date that precedes the payment date. However, a Participant may elect, pursuant
to Section 4.2, that payment of any Distribution Sub-Account shall be made in
annual installments over a period elected by the Participant that is not less
than one (1) nor more than ten (10) years. Installments will commence following
Separation Service only if the Participant is at least age fifty (50) and the
balance of all Distribution Sub-Accounts is at least one hundred thousand
dollars ($100,000.00), both determined as of the Separation from Service. If a
Participant does not satisfy, as of such Participant’s Separation from Service,
the applicable age and Distribution Sub-Account balance requirement to commence
installments, all of the balance of the Distribution Sub-Accounts from which
installments had not commenced prior to Separation from Service will be paid in
a lump sum at the time provided herein. If installments commenced prior to
Separation from Service from a Distribution Sub-Account, then such installments
shall continue after Separation from Service regardless of age or balance. Each
installment payment shall equal the quotient resulting from dividing the value
of the Participant’s applicable Distribution Sub-Account as of the most recent
Valuation Date that precedes the date the installment is to be paid by the sum
of one plus the number of installments to be paid after the current installment.
Any installments shall be paid annually during January of each year an
installment is due.

 

  (d) Death. Upon the death of the Participant before distribution of the
Participant’s entire Account (whether employed or not at the time of death), the
Participant’s Account shall be paid to the Participant’s Beneficiary as soon as
reasonably practical following the Participant’s death, but not later than the
90th day following the Participant’s death in a single lump sum equal to the
value of the Participant’s Account as of the most recent Valuation Date
preceding the payment.

 

91



--------------------------------------------------------------------------------

  (e) Disability. If a Participant becomes Disabled prior to or coincident with
Separation from Service and prior to the time payment of all of the
Participant’s Distribution Sub-Accounts is to be made or commenced pursuant to
Section 4.1(b), the Participant’s Distribution Sub-Accounts with respect to
which distribution has not commenced shall be paid in the same manner as in
Section 4.1(c), except that the age requirement for installment distributions
shall not apply, and distribution shall be made or commenced as soon as
reasonably practical following the determination of Disability, but not later
than the 90th day following such determination. Payment of any Distribution
Sub-Account with respect to which distribution had commenced prior to the time
the Participant became Disabled shall continue as scheduled.

 

  (f) Change of Control Event. Each Participant may elect, within the time
period specified by Section 4.2(a) or (c), that any Distribution Sub-Account
shall be paid in a single lump sum as soon as reasonably practical following,
but no later than ninety days following, the earlier of Separation from Service
or either the occurrence of a Change of Control Event, or eighteen (18) months
following the occurrence of a Change of Control Event. Such payment shall equal
the value of the Participant’s Account as of the most recent Valuation Date
preceding the payment. If an election is not made under this Section 4.1(f),
then payment shall be made in accordance with the other Plan provisions.

 

  (g) Participants in Pay Status Before 2009. Notwithstanding anything herein to
the contrary, for Participants or Beneficiaries who have received one (1) or
more payments pursuant to this Plan or the Lamb-Weston Plan on or before
December 31, 2008, payment shall continue to be made in accordance with the
applicable payment schedule.

 

  (i) Committee Discretion. The Committee in its sole and absolute discretion
may revise, remove or add any restriction on time or form payment, including
limits on elections with respect to any Distribution Sub-Account, prior to the
deadline for the initial election under Section 4.2(a) to be received from the
Participant. Such Committee action must be in writing and may be set forth in
distribution election form materials approved by the Committee. Any such
Committee action shall be deemed to be a permitted amendment to this Plan.

4.2 Elections Regarding Time and Form of Payment. A Participant’s elections
regarding the time and form of payment of each Distribution Sub-Account shall be
made in accordance with the provisions of this Section 4.2.

 

  (a) Initial Elections. Except as otherwise provided in this Plan, the
Participant’s election of the time and form of payment, pursuant to
Sections 4.1(b), (c), (e) and (f), must be received by the Committee no later
than before the deadline set by the Committee, which may not be later than date
the Participant’s election to make a Compensation Deferral Contribution to which
the time and form of payment election will apply becomes irrevocable. If a time
and form of payment election is not timely received by the Committee, payment
shall be made as if no election has been made. An election of time and form of
payment shall become irrevocable as of the time determined by the Committee
which shall not be later than the deadline for making such election, except as
set forth in Section 4.2(b) and (c).

 

92



--------------------------------------------------------------------------------

  (b) Change in Elections. A Participant may elect to change the timing or form
of distribution after the later of December 31, 2008, or the deadline for making
an initial election only in accordance with this Section 4.2(b). Any election
under this Section 4.2(b) must comply with Code Section 409A and the guidance
issued by the Department of the Treasury with respect to the application of Code
Section 409A. Except as permitted by Section 4.3, a Participant may not elect to
accelerate the date payment is to be made or commenced. Except as permitted by
Section 4.3, a Participant may elect to delay the time payment is to be made or
commenced and may change the form of payment from lump sum to installments, or
vice versa, only if the following conditions are met:

 

  (i) the election is received by the Committee not less than twelve (12) months
before the date payment would have otherwise been made or commenced without
regard to this election;

 

  (ii) the election shall not take effect until at least twelve (12) months
after the date on which the election is received by the Committee; and

 

  (iii) except in the case of elections relating to payment on account of death
or Disability, payment pursuant to the election shall not be made or commenced
sooner than five (5) years from the date payment would have otherwise been made
or commenced without regard to this election.

For purposes of application of Code Section 409A to this provision, installments
shall be treated as a single payment.

 

  (c) Special Transition Rule. This paragraph is effective September 1, 2007.
Notwithstanding any provision in the Plan to the contrary, pursuant to IRS
Notice 2005-1, IRS Notice 2006-79, IRS Notice 2007-86, and
Section 1.409A-2(b)(2)(iv) of the Treasury Regulations under Code Section 409A,
new payment elections shall be permitted for certain Participants under the Plan
without violating the subsequent deferral and anti-acceleration rules of Code
Section 409A. Accordingly, each Participant and each individual who immediately
before the merger of the Lamb-Weston Plan into this Plan has an account balance
in the Lamb-Weston Plan who has not received and does not receive one or more
payments under this Plan or the Lamb-Weston Plan before January 1, 2009, may
elect to change the time or form of payment under this Plan, if such election is
received by the Committee on or before December 31, 2008. Such election must
comply with Section 4.2(a) (other than the deadline under Section 4.2(a) for
making elections), except that, in addition to the other available alternatives,
a Participant may elect to receive his Lamb-Weston Balance in a lump sum during
the seventh month following the month during which this election is received by
the Committee. An election made on or after January 1, 2007 and on or before
December 31, 2007 may not create a Distribution Sub-Account and may change the
time or form of payment only with respect to amounts that otherwise would not be
payable in 2007, may not cause an amount to be paid in 2007 that otherwise would
not be payable in 2007, and may not elect a date for payment before Separation
from Service that precedes 2009. With respect to an election made on or after
January 1, 2008 and on or before December 31, 2008, to designate Distribution
Sub-Accounts or change the time or form of payment, the election may apply only
to amounts that otherwise would not be payable in 2008, may not cause an amount
to be paid in 2008 that otherwise would not be payable in 2008, and may not
elect a date for payment that precedes 2010 (provided that payment due to
Separation from Service may precede 2010).

 

93



--------------------------------------------------------------------------------

  (d) Special Rule for Lamb-Weston Merged Participant. A Lamb-Weston Merged
Participant may elect, under Section 4.2(a), (b) or (c) to receive any
Distribution Sub-Account in installments following Separation from Service even
if such Participant is under age 50 or the balance of all of such Participant’s
Distribution Sub-Accounts is less than one hundred thousand dollars
($100,000.00), in either case as of the date of Separation from Service.

4.3 Unforeseeable Emergency. A Participant may request that the Committee
accelerate payment due to the occurrence of an “unforeseeable emergency” as
defined by, and to the extent permitted by Treasury Regulation 1.409A-3(i)(3).

4.4 Withholding. The Company may determine, withhold and report the amount of
any foreign, federal, state, or local taxes as the Company determines may be
required to cover any taxes for which the Company may be liable with respect to
any payment under this Plan. The Company shall have the authority, duty and
power to reduce any benefit payable pursuant to the Plan by the amount of any
foreign, federal, state or local taxes required by law to be withheld by the
Company under applicable law with respect to such payment of benefits, and if
required by law, the Participant’s share of Federal Insurance Contributions Act
taxes, and any other employment taxes. The Company may in accordance with and to
the extent it is able under the laws of the jurisdiction with respect to which a
tax is owed, deduct the relevant amount from other earnings payable to the
Participant or beneficiary. The Company shall be entitled to withhold and deduct
from future wages of a Participant (or from other amounts that may be due and
owing to a Participant from the Company), including all payments under this
Plan, or make other arrangements for the collection of all legally required
amounts necessary to satisfy any and all foreign, federal, state, or local, tax
withholding and employment-related tax requirements.

4.5 Distributions to Specified Employees. Notwithstanding any provision of the
Plan to the contrary, if a Participant is a “Specified Employee”, no portion of
his or her Account shall be distributed on account of a Separation from Service
before the earlier of (a) the date which is six (6) months after the date of
Separation from Service, or (b) the date of death of the Participant. A
“Specified Employee” is a key employee, as defined under Code Section 416(i),
without regard to paragraph (5) thereof (and any successor or comparable Code
sections). Amounts that would have been paid during the delay will be adjusted
for earnings and losses and paid on the first business day following the end of
the six month delay.

PART II

GRANDFATHERED AMOUNTS

For amounts deferred under this Plan prior to January 1, 2005, that were fully
vested on December 31, 2004, together with the earnings thereon (collectively
the “Grandfathered Amounts”), which shall not include any amount deferred under
the Lamb-Weston Plan prior to January 1, 2005, the provisions of this Part II
shall apply.

 

94



--------------------------------------------------------------------------------

ARTICLE V

DISTRIBUTION OF GRANDFATHERED AMOUNTS

5.1 Definition of Change of Control. The term “Change of Control” means:

 

  (i) The acquisition (other than from the Company) by any person, entity or
“group”, within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934 (the “Exchange Act”), (excluding, for this purpose, the
Company or its subsidiaries, or any employee benefit plan of the Company or its
subsidiaries which acquires beneficial ownership of voting securities of the
Company) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of thirty percent (30%) or more of either the then
outstanding shares of common stock or the combined voting power of the Company’s
then outstanding securities entitled to vote generally in the election of
directors;

 

  (ii) Individuals who, as of the date hereof, constitute the Board (as of the
date hereof the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be, for purposes of the Plan,
considered as though such person were a member of the Incumbent Board; or

 

  (iii) Consummation of a reorganization, merger, consolidation, in each case,
with respect to which persons who were the stockholders of the Company
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than fifty percent (50%) of the combined voting
power entitled to vote generally in the election of directors of the
reorganized, merged or consolidated company’s then outstanding voting
securities, or a liquidation or dissolution of the Company or of the sale of all
or substantially all of the assets of the Company.

5.2 Definition of Disability. The term “Disability” means total and permanent
disability as determined pursuant to the Company’s long-term disability plan.

5.3 Definition of Retirement

 

  (a) Early Retirement. The term “Early Retirement” means termination of
employment with the Employer by a Participant who has at least ten (10) years of
service with the Employer and who is at least age fifty-five (55).

 

  (b) Normal Retirement. The term “Normal Retirement” means termination of
employment with the Employer by a Participant who is at least age sixty-five
(65).

5.4 Distribution upon Disability or Retirement. Upon termination of employment
because of Disability or Early or Normal Retirement, a Participant’s
Grandfathered Amount shall be paid over a ten (10) year period. The first
payment shall be made as soon as reasonably practicable following the date of
the Participant’s termination of employment with annual payments over the next
nine (9) years. A Participant’s Grandfathered Amount shall share in earnings and
losses during the payout period. Notwithstanding the preceding, a Participant
who

 

95



--------------------------------------------------------------------------------

is receiving his or her distribution in installments, or who expects to receive
his or her distribution in installments, may request that the Committee
distribute the Grandfathered Amounts in one (1) lump sum payment. The
Participant shall provide the Committee information regarding the reasons for
requesting a lump sum distribution, supporting facts and documents and any other
information requested by the Committee. The Committee, in its sole and absolute
discretion, may grant the lump sum distribution if the facts and circumstances
warrant such a distribution. Examples of when the Committee should determine
that a lump sum distribution is warranted are financial hardships beyond the
reasonable control of the Participant.

5.5 Distribution Upon Termination of Employment. Upon termination of employment
for reasons other than death, Disability, or Early or Normal Retirement, the
Participant’s Account shall be paid in one (1) lump sum payment. The payment
shall be made as soon as reasonably practicable following the date of the
Participant’s termination of employment.

5.6 Distribution Upon Death. Upon the death of the Participant before
distribution of the Participant’s entire Account (whether employed or not at the
time of death), the Participant’s Account shall be paid to the Participant’s
Beneficiary as soon as reasonably practicable following the death of the
Participant.

5.7 Distribution Upon Change of Control. Upon a Change of Control, the
Grandfathered Amounts shall be paid to the Participant in one (1) lump sum
payment within thirty (30) days of the Change of Control.

5.8 Distribution Upon Elective Withdrawal By Participant. A Participant may
elect to withdraw all of the Grandfathered Amounts. In the event of such
elective withdrawal of Grandfathered Amounts, the Participant shall receive a
distribution of ninety percent (90%) of the Grandfathered Amounts in the
Participant’s Account and forfeit the remaining ten percent (10%).

5.9 Distribution Upon Termination by Corporate Successor. The Plan shall not be
automatically terminated by a transfer or sale of assets of the Company or by
the merger or consolidation of the Company into or with any other corporation or
other entity, but the Plan shall be continued after such sale, merger or
consolidated only if and to the extent that the transferee, purchaser or
successor entity agrees to continue the Plan. In the event that the Plan is not
continued by the transferee, purchaser or successor entity, then the Plan shall
terminate and the Grandfathered Amounts shall be distributed to the Participant
in one (1) lump sum payment within thirty (30) days of such termination.

5.10 Distributions to Specified Employees. Distributions of Grandfathered
Amounts may be distributed, as permitted by the Plan, to Specified Employees (as
defined in Section 4.5) prior to the date which is six (6) months after the date
of separation from service, or if earlier, the date of death of the Participant.

PART III

PROVISIONS APPLICABLE TO GRANDFATHERED AND

NON-GRANDFATHERED AMOUNTS

This Part III applies for all purposes of this Plan, including with respect to
Grandfathered Amounts and amounts due under this Plan that are not Grandfathered
Amounts.

 

96



--------------------------------------------------------------------------------

ARTICLE VI

INVESTMENTS AND PARTICIPANT ACCOUNTS

6.1 Investments. The Company’s Employee Benefits Investment Committee shall
select the deemed investments available with respect to the Participant’s
interests in the Plan. Each Participant shall select, in accordance with the
rules and procedures established by the Company’s Employee Benefits Investment
Committee, the method of hypothetically investing the Participant’s Account and
Grandfathered Amount. The Committee may permit Participants to designate
different deemed investments for each Distribution Sub-Account. Transfers among
deemed investments and changes in investment elections may be made only in
accordance with the rules, procedures and limitations established by the
Company’s Employee Benefits Investment Committee.

6.2 ConAgra Stock. Notwithstanding Section 6.1, phantom shares of Company common
stock (“ConAgra Stock”) shall be an investment available for selection by
Participants. If ConAgra Stock is selected by a Participant, then the number of
shares of ConAgra Stock that equals the phantom shares credited under the Plan
shall be deposited in the trust described in Section 6.4 below. The ConAgra
Stock may be acquired by the trust through the ConAgra Employee Flexible Bonus
Payment Plan, the ConAgra 1995 Stock Plan, or any subsequent Stock Plan adopted
by the Company which allows for such. An account under the Plan (“Participant’s
ConAgra Stock Account’) shall be established for the Participant for the number
of shares of phantom ConAgra Stock to be credited to the Participant. The
Participant’s ConAgra Stock Account shall be credited with dividends paid on the
shares of ConAgra Stock credited to the Participant’s ConAgra Stock Account.
Such dividends shall be reinvested in the ConAgra Stock Account in a manner
similar to Compensation Deferral Contributions. Upon distribution to a
Participant, amounts credited to a Participant’s ConAgra Stock Account shall be
paid in ConAgra Stock. If installment payments are made, each distribution shall
include ConAgra Stock in proportion to the ConAgra Stock credited to the
Participant’s Account.

6.3 Accounting. Separate accounting shall be maintained for each Participant’s
Account and Grandfathered Amounts. Each Participant’s Account and Grandfathered
Amount shall be adjusted for Compensation Deferral Contributions and earnings
and losses, to the extent applicable.

6.4 Funding. The Company, by action of the HR Committee, may establish one or
more “rabbi” trusts to hold ConAgra Stock acquired pursuant to Section 6.2
above. Notwithstanding any other provisions of the Plan, the existence of any
trust, or any authority granted by the Company to a Participant to change the
investment of any rabbi trust or Company assets, this Plan shall be unfunded and
the Participants in this Plan shall be no more than general, unsecured creditors
of the Employer with regard to benefits payable pursuant to this Plan. Any such
trust(s) shall be subject to all the provisions of this Plan, shall be property
of the Company until distributed, and shall be subject to the Company’s general,
unsecured creditors and judgment creditors. Any such trust(s) shall not be
deemed to be collateral security for fulfilling any obligation of the Employer
to the Participants. Except to the extent otherwise determined or directed by
the Board or HR Committee, the Company’s policy related to deposits and
withdrawals from any trust(s), and the terms of any trust(s), shall be
determined by the Company’s Employee Benefits Investment Committee.

 

97



--------------------------------------------------------------------------------

ARTICLE VII

ADMINISTRATION

7.1 Plan Administrator. The operation of the Plan shall be under the exclusive
supervision of the Committee. It shall be a principal duty of the Committee to
see that the Plan is carried out in accordance with its terms, and for the
exclusive benefit of persons entitled to participate in the Plan without
discrimination. The Committee shall have full and exclusive power to administer
and interpret the Plan in all of its details; subject, however, to the
requirements of ERISA and all pertinent provisions of the Code. For this
purpose, the Committee’s powers will include, but will not be limited to, the
following authority, in addition to all other powers provided by this Plan:

 

  (i) to make and enforce such rules and regulations as the Committee deems
necessary or proper for the efficient administration of the Plan;

 

  (ii) to interpret the Plan, the Committee’s interpretations thereof in good
faith to be final, conclusive and binding on all persons claiming benefits under
the Plan;

 

  (iii) to decide all questions concerning the Plan and the eligibility of any
person to participate in the Plan and to receive benefits provided under the
Plan;

 

  (iv) to approve and authorize the payment of benefits;

 

  (v) to appoint such agents, counsel, accountants and consultants as may be
required to assist in administering the Plan; and

 

  (vi) to allocate and delegate the Committee’s fiduciary responsibilities under
the Plan and to designate another person to carry out any of the Committee’s
fiduciary responsibilities under the Plan, provide that any such allocation,
delegation or designation shall, to the extent applicable, be in accordance with
Section 405 of ERISA.

No Committee member shall be involved in a decision that only affects that
member’s benefit under the Plan, if any. The Committee may delegate any of its
powers to any number of other persons. Committee determinations (or those of the
committee’s delegate or agent) may be memorialized and reflected in
communications and forms provided to Participants in lieu of Committee meeting
minutes.

7.2 Claims. It is the intent of the Company that benefits payable under the Plan
shall be payable without the Participant having to complete or submit any claim
forms. However, a Participant who believes he or she is entitled to a payment
under the Plan may submit a claim for payments in writing to the Company. A
claim for benefits under the Plan shall be made in writing by the Participant,
or, if applicable the Participant’s executor or administrator or authorized
representative, (collectively, the “Claimant”) to the Committee.

7.3 Claim Denials; Claim Appeals. If a claim for benefits under the Plan is
denied, the Claimant shall be notified, in writing, within sixty (60) days
(forty-five (45) days in the case of a claim due to Participant’s Disability)
after the claim is filed. The notice shall be written in a manner calculated to
be understood by the Claimant and shall set forth: (i) the specific reason(s)
for the denial; (ii) specific references to the pertinent Plan provisions on
which the denial is based; (iii) a description of any additional material or
information necessary for the Claimant to perfect the claim and an explanation
as to why such information is necessary; and (iv) an explanation of the Plan’s
appeal procedure.

 

98



--------------------------------------------------------------------------------

Within sixty (60) days (or within one hundred eighty (180) days in the case of a
claim due to Participant’s Disability) after receipt of the above material, the
Claimant shall have a reasonable opportunity to appeal the claim denial to the
Committee for a full and fair review. The Claimant may: (i) request a review
upon written notice to the Committee; (ii) review pertinent documents; and
(iii) submit issues and comments in writing.

A decision by the Committee shall be made not later than sixty (60) days (or
within forty-five (45) days in the case of a claim due to Participant’s
Disability) after receipt of a request for review, unless special circumstances
require an extension of time for processing, in which event a decision should be
rendered as soon as possible, but in no event later than one hundred twenty
(120) days (or within ninety (90) days in the case of a claim due to
Participant’s Disability) after such receipt. The decision of the Committee
shall be written and shall include specific reasons for the decision, written in
a manner calculated to be understood by the Claimant, with specific references
to the pertinent Plan provision on which the decision is based.

7.4 Claims Limitations and Exhaustion. No claim shall be considered under these
procedures unless it is filed with the Committee within one (1) year after the
claimant knew (or reasonably should have known) of the principal facts on which
the claims is based. Every untimely claim shall be denied by the Committee
without regard to the merits of the claim. No legal action (whether arising
under ERISA Section 502 or ERISA Section 510 or under any other statute or
non-statutory law) may be brought by any claimant on any matter pertaining to
this Plan unless the legal action is commenced in the proper forum before the
earlier of: (i) two (2) years after the claimant knew (or reasonably should have
known) of the principal facts on which the claim is based, or (ii) ninety
(90) days after the claimant has exhausted the procedures outlined in
Section 7.3. Knowledge of all facts that a Participant knew (or reasonably
should have known) shall be imputed to each claimant who is or claims to be a
beneficiary of the Participant (or otherwise claims to derive an entitlement by
reference to a Participant) for the purpose of applying the one (1) year and two
(2) year periods. The exhaustion of the procedures outlined in Section 7.3 is
mandatory for resolving every claim and dispute arising under this Plan. No
claimant shall be permitted to commence any legal action relating to any such
claim or dispute unless a timely claim has been filed under the procedures
outline in Section 7.3 and those procedures have been exhausted and in any legal
action all explicit and implicit determinations by the Committee shall be
afforded the maximum deference permitted by law.

ARTICLE VIII

AMENDMENT OR TERMINATION

8.1 Amendment or Termination. The HR Committee reserves the right to amend or
terminate the Plan at its sole and absolute discretion. Any such amendment or
termination shall be made pursuant to a resolution of the HR Committee and shall
be effective as of the date of such resolution unless the resolution specifies a
different effective date.

8.2 Effect of Amendment or Termination. No amendment or termination of the Plan
shall directly or indirectly reduce the balance of any Account held hereunder as
of the later of the adoption or effective date of such amendment or termination,
or make any material modification related to any Grandfathered Amounts. The
Participant’s Account and Grandfathered Amounts

 

99



--------------------------------------------------------------------------------

will continue to share in earnings and losses until complete distribution of the
Account. Upon and following the occurrence of a Change of Control Event, no
amendment or termination of the Plan may reduce any Participant’s rights with
respect to his or her Account as of the later of the adoption or effective date
of such amendment or termination without such Participant’s consent. Upon
termination of the Plan, distribution of amounts credited to the Accounts (which
does not include Grandfathered Amounts) shall be made to Participants and their
Beneficiaries in one of the following manners elected by the Company:

 

  (i) In the manner and at the time otherwise provided under the Plan; or

 

  (ii) In a lump sum payable at a time permitted by Code Section 409A, provided
that all conditions of Code Section 409A are and will be satisfied.

ARTICLE IX

409A COMPLIANCE

The Plan was amended and restated as of January 1, 2005 for purposes of
complying with the provisions of Code Section 409A and is amended and restated
as of January 1, 2009 for purposes of complying with the provisions of Code
Section 409A and the final regulations promulgated thereunder, except as
otherwise provided herein (Code Section 409A and the regulations and other
guidance issued with respect thereto, may be referred to as “409A”). With
respect to amounts other than Grandfathered Amounts, the Plan shall be
interpreted, operated and applied to comply with 409A so as not to subject any
Participant to the additional tax, interest or penalties which may be imposed
under 409A and not to cause inclusion in any Participant’s income of a
Participant’s Account (and any related penalty and interest) until such amount
or amounts are actually distributed to such Participant. With respect to
Grandfathered Amounts, this Plan shall be interpreted and administered to
prevent 409A from applying to Grandfathered Amounts; this shall include, but not
be limited to, avoiding a material modification of the terms that were
applicable to the Grandfathered Amounts on October 3, 2004. However, it is
understood that 409A is ambiguous in certain respects. The Committee and Company
will attempt in good faith not to take any action, and will attempt in good
faith to refrain from taking any action, that would result in the imposition of
tax, interest and/or penalties upon any Participant under 409A. To the extent
the Committee and Company have acted or refrained from acting in good faith as
required by this Section, neither they, their employees, contractors and agents,
the Board, each member of the Board nor any Plan fiduciary (the “Released
Parties”) shall in any way be liable for, and by participating in this Plan,
each Participant automatically releases the Released Parties from any liability
due to, any failure to follow the requirements of 409A, and no Participant shall
be entitled to any damages related to any such failure even though the Plan
requires certain actions to be taken in conformance with 409A.

ARTICLE X

GENERAL PROVISIONS

10.1 Beneficiary. The term “Beneficiary” means one or more persons or other
entities designated by the Participant to receive the benefits payable by reason
of the Participant’s death as provided under this Plan. The designation shall be
in writing on a form approved by the Committee, signed by the Participant and
delivered to the Committee to be valid. If the Participant makes no valid
designation, or if the designated primary and secondary Beneficiaries fail to
survive the Participant or otherwise fail to elect to receive such benefits,
Participant’s Beneficiary shall then be the first of the following persons who
survives the Participant: (i) the

 

100



--------------------------------------------------------------------------------

Participant’s spouse (that is, the person to whom the Participant is legally
married at the time of the Participant’s death), (ii) the Participant’s
surviving issue, per stirpes, or (iii) the personal representative(s) of the
Participant’s estate, to be administered and distributed as part of such estate.
The Participant may change his designated Beneficiary by delivering a new
written designation of beneficiary form to the Committee on a form approved by
the Committee.

10.2 Board. The term “Board” means the Company’s Board of Directors.

10.3 Code. The term “Code” means the Internal Revenue Code of 1986, as amended
from time to time.

10.4 Committee. The term “Committee” means the Company’s Employee Benefits
Administrative Committee.

10.5 Company. The term “Company” means ConAgra Foods, Inc., a Delaware
corporation, or any successor corporation or other entity resulting from a
merger or consolidated into or with the Company or a transfer or sale of
substantially all of the assets of the Company.

10.6 Effective Date. The original Plan was effective December 5, 1996, and was
amended and restated effective January 1, 2005. This amendment and restatement
is effective January 1, 2009, except to the extent otherwise provided herein.

10.7 Employer. The term “Employer” means the Company and any Related Company
that the Company has authorized to participate in the Plan as to its employees.

10.8 ERISA. The Employee Retirement Income Security Act of 1974, as amended from
time to time.

10.9 HR Committee. The term “HR Committee” means the HR Committee of the Board.

10.10 Participant. The term “Participant” means any eligible employee covered by
the Plan in accordance with the provisions of Article II.

10.11 Plan. The term “Plan” means the ConAgra Foods, Inc. Amended and Restated
Voluntary Deferred Compensation Plans as set forth herein, and as may be amended
from time to time.

10.12 Plan Year. The term “Plan Year” means the calendar year.

10.13 Valuation Date. The term “Valuation Date” means the last business day of
each Plan Year and any other dates designated by the Committee in its
discretion.

10.14 No Guarantee of Benefits. Nothing contained in the Plan shall constitute a
guarantee by the Company or any other person or entity that the assets of the
Company will be sufficient to pay any benefit hereunder.

10.15 No Enlargement of Employee Rights. No Participant shall have any right to
receive a distribution of contributions made under the Plan except in accordance
with the terms of the Plan. Establishment of the Plan shall not be construed to
give any Participant the right to be retained in the service of the Employer.

 

101



--------------------------------------------------------------------------------

10.16 Spendthrift Provision. No interest of any person or entity in, or right to
receive a distribution under, the Plan shall be subject in any manner to sale,
transfer, assignment, pledge, attachment, garnishment, or other alienation or
encumbrance of any kind; nor may such interest or right to receive a
distribution be taken, either voluntarily or involuntarily for the satisfaction
of the debts of, or other obligations or claims against, such person or entity,
including claims for alimony, support, separate maintenance and claims in
bankruptcy proceedings, other than by will or the laws of descent.

10.17 Incapacity of Recipient. If any person entitled to a distribution under
the Plan is deemed by the Company to be incapable of personally receiving or
giving a valid receipt for such payment, then, unless and until claim therefore
shall have been made by a duly appointed guardian or other legal representative
of such person, the Company may provide for such payment or any part thereof to
be made to any other person or institution then contributing toward or providing
for the care and maintenance of such person. Any such payment shall be a payment
of the account of such person and a complete discharge of any liability of the
Company and the Plan therefore.

10.18 Corporate Successors. The Plan shall not be automatically terminated by a
transfer or sale of assets of the Company or by the merger or consolidation of
the Company into or with any other corporation or other entity, but the Plan
shall be continued after such sale, merger or consolidated only if and to the
extent that the transferee, purchaser or successor entity agrees to continue the
Plan. In the event that the Plan is not continued by the transferee, purchaser
or successor entity, then the Plan shall terminate and the termination provision
of Section 8.2 shall apply.

10.19 Governing Law. The Plan shall be construed and administered under the laws
of the State of Nebraska to the extent federal law is not applicable.

10.20 Offsets. When any payment from a Participant’s Grandfathered Amount
becomes due hereunder, the Company, without notice, demand or any other action,
may withhold payment and use the funds to offset any amounts owed by the
Participant to the Company or any of its affiliates. In addition, the Company
also may offset a Participant’s Account in any Plan Year by an amount not to
exceed $5,000 to satisfy a debt of the Participant owed to the Employer,
provided that: (i) the debt was incurred in the ordinary course of the
Participant’s employment by the Employer; and (ii) the offset is made at the
same time and in the same amount as the debt otherwise would have been due and
collected from the Participant.

10.21 Severability. If any provision of the Plan is held invalid or
unenforceable, its invalidity or unenforceability shall not affect any other
provision of the Plan, and the Plan shall be construed and enforced as if such
provision had not been included herein.

 

102